                            Case 20-11768-CSS               Doc 558        Filed 11/16/20         Page 1 of 2




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

             -------------------------------------------------------- x
                                                                      :
             In re:                                                   :       Chapter 11
                                                                      :
                                                          1
             Lucky Brand Dungarees, LLC, et al.,                      :       Case No. 20-11768 (CSS)
                                                                      :
                                        Debtors.                      :       (Jointly Administered)
                                                                      :
                                                                      :       Ref. Docket No. 522
             -------------------------------------------------------- x

                            ORDER (I) EXTENDING THE EXCLUSIVE PERIODS
                        WITHIN WHICH TO FILE A CHAPTER 11 PLAN AND SOLICIT
                      ACCEPTANCES THEREOF AND (II) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”), for entry of an order (i) extending the Debtors’ exclusive periods to

         (a) file a chapter 11 plan (the “Exclusive Filing Period”) by 90 days (through and including

         January 29, 2021) and (b) solicit votes thereon by 90 days (through and including March 30, 2021)

         (the “Exclusive Solicitation Period,” and together with the Exclusive Filing Period, the

         “Exclusive Periods”), without prejudice to the Debtors’ right to seek further extensions of the

         Exclusive Periods, and (ii) granting related relief, all as more fully set forth in the Motion; and this

         Court having reviewed the Motion and the First Day Declaration; and this Court having

         jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

         §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District


         1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
               Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
               (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
               Santa Fe Avenue, Los Angeles, California 90013.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
               Motion.
27271980.1
                        Case 20-11768-CSS         Doc 558      Filed 11/16/20     Page 2 of 2




         Court for the District of Delaware, dated February 29, 2012; and this Court having found that this

         is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order

         consistent with Article III of the United States Constitution; and this Court having found that venue

         of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

         and it appearing that proper and adequate notice of the Motion has been given and that no other or

         further notice is necessary; and upon the record herein; and after due deliberation thereon; and this

         Court having determined that there is good and sufficient cause for the relief granted in this Order,

         therefore, it is hereby

                 ORDERED, ADJUDGED, AND DECREED THAT:

                 1.      The Motion is granted, as set forth herein.

                 2.      All objections to entry of this Order, to the extent not withdrawn or settled, are

         overruled.

                 3.      The exclusive period for the Debtors to file a chapter 11 plan is hereby extended

         through and including January 29, 2021.

                 4.      The period during which the Debtors have the exclusive right to solicit acceptances

         of a chapter 11 plan is hereby extended through and including March 30, 2021.

                 5.      The entry of this Order is without prejudice to the Debtors’ right to request further

         extensions of the Exclusive Periods.

                 6.      This Court shall retain jurisdiction to hear and determine all matters arising from

         or related to the implementation, interpretation, or enforcement of this Order.




                 Dated: November 16th, 2020                    CHRISTOPHER S. SONTCHI
                 Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE

27271980.1


                                                           2
